DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 1/20/2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-12 recites the limitation "an electronic device" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Regarding claim 14, the claim is directed to a "computer programs" comprising "at least one software code portion or a computer program product." Because the claims lack any recitation of hardware, they may be reasonably construed as encompassing implementations consisting of software per se. Software per se is not a process, machine, manufacture, or composition of matter within the meaning of 35 USC 101. The examiner recommends amending the claims to recite hardware.

Regarding claim 14, the claim is directed to a "computer program" comprising "computer program product." Given its broadest reasonable interpretation, the claimed "computer program product" includes, for example, transitory media such as electromagnetic carrier waves. Transitory media such as electromagnetic carrier waves are not a process, machine, manufacture, or composition of matter within the meaning of 35 USC 101. The examiner recommends amending the claims to recite a "non-transitory computer readable medium."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. (US 20160065720 A1, hereinafter Chung) in view of Bakshi et al. (US 9443519 B1, hereinafter Bakshi.
Regarding claim 1, Chung discloses an electronic device comprising at least one processor configured to: 
determine a message to be provided to a user  (Chung, Abstract, lines 1-4; step 304-306, Fig. 3; paras. [0056]; [0064], lines 1-6, when the electronic device is connected with a plurality of external devices, for example, the electronic device may receive a message or information (e.g., notification information) for controlling the second external device from the first external device among the plurality of external devices at operation 304...);
obtain a current mode of operation of a system capable of outputting audio and a current mode of operation of a system capable of outputting light, select a modality for providing , and (Chung, Fig. 1; paras. [0036], lines 7-13, electronic device may be a…smart phone…laptop computer…Personal Medial Player (PMP)…Personal Digital Assistant (PDA)…; [0040], lines 8-16, electronic device 100 may receive messages or information (e.g., notification information) from the second external device 120, and may send the received messages or information (e.g., notification information) to the first external device 110. The messages or information (e.g., notification information) may include, for example, the types of the first external device 110 and the second external device 120, status information of the first external device 110 and the second external device 120…; [0063], electronic device may identify and be connected with the external devices that use different communication methods at operation 302…; [0067], Fig. 8; [0102]), 
cause said selected system to provide said message to said user in said selected modality wherein said at least one processor is configured to determine a ranking of a plurality of modes of operation, each of said plurality of modes of operation being associated with one of said plurality of modalities, select one of said plurality of systems whose current mode of operation ranks highest in said ranking, and select said modality for providing said message to said user, wherein said selected modality is associated with said ranked current mode of operation in said ranking (paras. [0098]-[0101], from among "1. Speaker," "2. TV," "3. Bulb," and "4. Wrist Watch," the bulb may be selected by the user (see "B"). Then, the electronic device may display "Sight" as "Notification List," which can be performed by the bulb (see "C")…Subsequently, "Sight" displayed on the screen may be touched or selected by the user (see "D"). Thus, the bulb may receive the message or information (e.g., notification information) from the electronic device, and may emit light in order to visually display the message or information (e.g., notification information) to the user…; Figs. 10A-C; paras. [0113]-[0115]).

Although Chung teaches prioritization and current mode of operation (status) in paras. [0075]-[0078] and [0117]-[0119], Chung fails to explicitly teach the highest ranked current mode of operation in said ranking.
Bakshi, the same or similar field of endeavor, teaches highest ranked current mode of operation in said ranking (col. 10, lines 35-42, online voice-based query processor 80 provides multiple candidate interpretations, voice-enabled device 52 may rank the candidate interpretations based on a variety of signals, such as one or more attributes of text input received at 402 (e.g., character count, word count, language, etc.), a context of voice-enabled device 52, and so forth, so that voice-enabled device 52 may select the "best" candidate interpretation…).
Therefore, considering Chung and Bakshi’s teachings as a whole, it would have been obvious to one of skill in the art before the effective filing date of application to combine the teachings of the cited references because Bakshi’s system would have allowed Chung to have a user select a modality associated with the highest ranked current mode of operation. One would be motivated to do so for the purpose of having the user select which devices have the highest (most recent) to enable the combined system to more fault tolerant information processing and a more robust management system based on system and user preferences.

Regarding claim 2, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said at least one processor is configured to determine said ranking of said plurality of modes of operation at least partly based on preferences of said user (Chung, Figs. 10A-C; paras. [0075]-[0078]) (Bakshi, col. 10, lines 35-42).

Regarding claim 3, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said at least one processor is configured to analyze said user's response to said provided message and change said ranking in dependence on said response (Chung, Figs. 10A-C; paras. [0098]-[0101]; [0113]-[0115]; [0117]-[0119]) (Bakshi, col. 10, lines 35-42).

Regarding claim 4, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said at least one processor is configured to select said modality and said system based on said obtained current modes of operation and one or more properties of said message or of a further message, said at least one or more properties including at least one of an urgency, a privacy level and a sender of said message or said further message (Chung, para. [0111]) (Bakshi, col. 9, lines 26-29).

Regarding claim 5, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said at least one processor is configured to detect an activity and/or an environment of said user and select said modality and said system based on said obtained current modes of operation and said detected activity and/or environment (Chung, para. [0131]).

Regarding claim 6, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said current mode of operation of said system capable of outputting light is one of: 
static light, dynamic light and lights switched off (Chung, Fig. 1; paras. [0036], lines 7-13; [0117]), 
and/or 
said current mode of operation of said system capable of outputting audio is one of: 
playback of music, dialogue with said user, dialogue with a user other than said user and awaiting speech input and (Chung, para. [0128]) (Bakshi, col. 10, lines 35-42).

Regarding claim 7, Chung-Bakshi discloses an electronic device as claimed in claim 1,  wherein said at least one processor is configured to, when said system capable of outputting audio is outputting audio, cause said system capable of outputting light to provide said message to said user via a static or dynamic light effect (Chung, Fig. 1; paras. [0036], lines 7-13; [0067], Fig. 8; [0102]; [0117]) (Bakshi, col. 10, lines 35-42).

Regarding claim 8, Chung-Bakshi discloses an electronic device as claimed in claim 1,  wherein said at least one processor is configured to, when said system capable of outputting light is outputting light, cause said system capable of outputting audio to provide said message to said user via audio (Chung, paras. [0128]) (Bakshi, col. 10, lines 35-42).

Regarding claim 9, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said at least one processor is configured to determine whether said user has received said provided message (Chung, paras. [0075]-[0078]).

Regarding claim 10, Chung-Bakshi discloses an electronic device as claimed in claim 9, wherein said at least one processor is configured to: 
- select a further modality for providing said message to said user from said plurality of modalities and a further system for providing said message to said user from said plurality of systems based on said obtained current modes of operation if said user is not determined to have received said provided message within a predetermined period (Chung, paras. [0075]-[0078];  Figs. 10A-C; paras. [0113]-[0115]), and 
- cause said selected further system to provide said message to said user in said selected further modality (Chung, [0098]-[0101).

Regarding claim 11, Chung-Bakshi discloses an electronic device as claimed in claim 10, wherein said at least one processor is configured to: 
- cause said selected system to provide said message to said user in said selected modality and said selected further system to provide said message to said user in said selected further modality during at least partly overlapping periods (Chung, para. [0067]).

Regarding claim 12, Chung-Bakshi discloses an electronic device as claimed in claim 1, wherein said at least one processor - is configured to select said light modality and said system capable of outputting light if said system capable of outputting light is outputting static light (Chung, para. [0067]).

Claims 13-14 incorporates substantively all the limitations of claim 1 in method and computer program forms rather than device form and are rejected under the same rationale.

Examiners Note
The examiner has noted several intended use clauses, such as “capable of.” Such recitations may render parts of the claims optional (see MPEP 2111.04). Notably, limitations recited after the intended use clause will be considered optional to the functionality of the claimed system. Replacements for intended use clauses include: "for" or "to" (removing capable) which concretely define the functionality of the claimed invention. Applicant may also make an admission on record that the intended use clauses do not render any of the functional language optional to the claimed invention. The examiner has made particular citations in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See PTO-892 Notice of References Cited.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THORNE E WAUGH whose telephone number is (571)270-0434.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARIO ETIENNE can be reached on (571)272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





4/19/2021

/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457